Citation Nr: 0501031	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-15 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for tendonitis of the 
right Achilles, currently rated as 0 percent disabling.

2.  Entitlement to an increased rating for tendonitis of the 
left Achilles, currently rated as 10 percent disabling.

3.  Entitlement to service connection for right knee 
degenerative joint disease secondary to service connected 
Achilles tendonitis.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for right knee 
degenerative joint disease on a direct basis, and, if so, 
whether service connection is warranted for this condition.

5.  Entitlement to service connection for left knee 
degenerative joint disease secondary to service connected 
Achilles tendonitis.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for left knee 
degenerative joint disease on a direct basis, and, if so, 
whether service connection is warranted for this condition.

7.  Entitlement to service connection for lumbar spine 
degenerative disc disease as secondary to service connected 
Achilles tendonitis.

8.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for lumbar spine 
degenerative disc disease on a direct basis, and, if so, 
whether service connection is warranted for this condition.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 


INTRODUCTION

The veteran served on active duty from February 1976 to June 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision by the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
ratings in excess of 0 percent and 10 percent for right and 
left Achilles tendonitis, respectively.  The RO also denied 
claims for service connection for bilateral knee and lumbar 
spine disabilities as secondary to service connected Achilles 
tendonitis.  In October 2004, the veteran testified via 
videoconference transmission before Michelle Kane, who is the 
Acting Veterans Law Judge designated by the Chairman of the 
Board to conduct that hearing and to render a final 
determination in this case.  38 U.S.C.A. § 7102 (West 2002).

The Board notes that the veteran has alleged entitlement to 
service connection for his bilateral knee and lumbar spine 
disabilities based upon two separate theories: on a direct 
basis as related to event(s) in service and on a secondary 
basis as additional disability stemming from service 
connected Achilles tendonitis disability.  The Board must 
consider the direct and secondary theories as raising 
separate and distinct claims for jurisdictional purposes.  
Harder v. Brown, 5 Vet. App. 183 (1993).  The RO has 
considered both theories of entitlement in the April 2004 
Supplemental Statement of the Case (SSOC), .

The RO previously denied the bilateral knee and lumbar spine 
claims on a direct basis in an unappealed rating decision 
dated February 2001.  The October 2002 rating decision on 
appeal did not explicitly address whether new and material 
evidence had been submitted to reopen these previously denied 
claims.  Nevertheless, regardless of the RO's actions, the 
Board must still determine whether new and material evidence 
has been submitted.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001) (reopening after a prior unappealed RO 
denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed 
to comply with its own regulations by ignoring issue of 
whether any new and material evidence had been submitted to 
reopen the veteran's previously and finally denied claims).  
Thus, the Board has rephrased these issues on the title page 
to better reflect the procedural status of the claims.


FINDINGS OF FACT

1.  The veteran's right Achilles tendonitis is quiescent and 
asymptomatic.

2.  The veteran's left Achilles tendonitis is manifested by a 
painful left calcaneal spur with limitation of motion that is 
no more than moderate in degree.

3.  An unappealed RO rating decision in February 2001 denied 
claims for service connection for bilateral knee and lumbar 
spine disabilities at which time there were no established 
diagnoses of disability of the right knee, left knee and 
lumbar spine.

4.  The additional evidence associated with the claims folder 
since the February 2001 rating decision is new and material 
as it establishes current, chronic disabilities of the right 
knee, left knee and lumbar spine.

5.  The veteran's disability of the right knee was first 
manifested many years after service, and there is no 
competent evidence that such disability is causally related 
to event(s) in service and/or as secondary to service 
connected Achilles tendonitis.

6.  The veteran's disability of the left knee was first 
manifested many years after service, and there is no 
competent evidence that such disability is causally related 
to event(s) in service and/or as secondary to service 
connected Achilles tendonitis.

7.  The veteran's disability of the lumbar spine was first 
manifested many years after service, and there is no 
competent evidence that such disability is causally related 
to event(s) in service and/or as secondary to service 
connected Achilles tendonitis.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for right Achilles 
tendonitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b), 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5024 (2004).

2.  The criteria for a rating in excess of 10 percent for 
left Achilles tendonitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5024 (2004).

3.  The RO's February 2001 decision which denied claims for 
service connection for bilateral knee and lumbar spine 
disabilities on a direct basis is final.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302(b) (2001).

4.  The evidence added to the record subsequent to the RO's 
February 2001 decision, which declined claims for service 
connection for bilateral knee and lumbar spine disabilities 
on a direct basis, is new and material evidence; the claims 
are reopened.  38 U.S.C.A. §§ 1131, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2004).

5.  Disability of the right knee was not incurred in or 
aggravated by active service, may not be presumed to have 
been incurred in or aggravated by active service, and is not 
proximately due to service connected disability.  38 U.S.C.A. 
§§ 1131, 1133, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2004).

6.  Disability of the left knee was not incurred in or 
aggravated by active service, may not be presumed to have 
been incurred in or aggravated by active service, and is not 
proximately due to service connected disability.  38 U.S.C.A. 
§§ 1131, 1133, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2004).

7.  Disability of the lumbar spine was not incurred in or 
aggravated by active service, may not be presumed to have 
been incurred in or aggravated by active service, and is not 
proximately due to service connected disability.  38 U.S.C.A. 
§§ 1131, 1133, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The veteran claims entitlement to compensation benefits for 
disabilities of the Achilles tendons, knees and lumbar spine.  
Initially, the Board notes that the provisions of the 
Veterans Claims Assistance Act (VCAA) of 2000 are applicable 
to the claims on appeal.  106 P.L. 475, 114 Stat. 2096 
(2000).  In pertinent part, this law defines VA's notice and 
duty to assist requirements in the development of claims for 
compensation benefits.  See 38 U.S.C.A. § 5102, 5103, 5103A 
and 5107 (West 2002); 38 C.F.R. § 3.159(b) (2004).

The Court of Appeals for Veterans Claims (CAVC) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

The veteran initially filed his claims on appeal by means of 
a VA Form 21-4138 received in August 2002.  By letter dated 
August 16, 2002, the RO notified the veteran of the type(s) 
of evidence and information deemed necessary to substantiate 
all of his claims, as well as the relative duties on the part 
of himself and VA in developing his claims.  This letter 
included subsections entitled "What Is Needed to 
Substantiate Your Claim," "What Is VA's Duty To Assist You 
To Obtain Evidence For Your Claim," "What Do We Need From 
You," "When And Where Do You Send The Information," "How 
Long Will It Take To Decide Your Claim," "Important 
Information," and "Who Will Manage Your Claim" (emphasis 
in original).  This notice was sent prior to initial 
adjudication of the veteran's 2002 claims and therefore 
complies with the timing requirement of Pelegrini II.

Thereafter, the RO provided the veteran a Statement of the 
Case (SOC), dated April 2003, that advised him of the legal 
standards applicable to the claims, the evidence obtained and 
reviewed in adjudicating the claims, and the Reasons and 
Bases for denying his claims.  On October 23, 2003, the RO 
provided the veteran another letter advising him of 
information and evidence not associated with the claims 
folder that may be capable of substantiating the claims.  At 
this time, the veteran was advised of his right to submit 
evidence such as lay statements in support of his claims as 
well as his right to submit any medical reports in his 
possession.  An April 2004 SSOC advised the veteran of the 
legal standards applicable to the claims, the evidence 
obtained and reviewed in adjudicating the claims, and the 
Reasons and Bases for denying his claims.  As addressed in 
more detail below, the Board has determined that the new and 
material standard applies to the direct service connection 
claims.  Based upon the above, the Board finds that the 
content and timing requirements of 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b)(1) have been met.

The provisions of 38 U.S.C.A. § 5103A require VA to provide 
assistance to the claimant in the development of the claim.  
In this case, the veteran's service medical records, VA 
clinic records, and SSA records have been associated with the 
claims folder.  There are no outstanding requests to obtain 
any other relevant records that are both identified and 
available.  VA has provided the veteran VA examinations as 
necessary to substantiate his increased rating claims.  
Absent a minimal showing by competent evidence that the 
veteran's knee and lumbar spine disabilities may be 
associated with service and/or a service connected 
disability, VA has no duty to obtain medical opinion with 
regard to the service connection claims.  Wells v. Principi, 
326 F. 3d. 1381, 1384 (Fed. Cir. 2003).

The Court has concluded that the VCAA does not require a 
remand where a claimant was fully notified and aware of the 
type(s) of evidence required to substantiate the claim and 
that no additional assistance would aid in further developing 
a claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When, as here, it is evident that there is no 
reasonable possibility that any further assistance would aid 
the veteran in substantiating his claims, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet. App. 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  Accordingly, the Board finds 
that VA's duty to assist has also been satisfied in this 
case.

II.  Factual Summary

The veteran served on active duty from February 1976 to June 
1976.  His service medical records demonstrate the onset of 
heel cord pain during recruit training which did not resolve 
with conservative treatment.  He was diagnosed with left and 
right Achilles tendonitis, and medically discharged due to a 
diagnosis of chronic right Achilles tendonitis.  Neither the 
clinic records nor examination reports during service 
recorded symptoms relating to his knees and/or lumbar spine.

In pertinent part, the veteran's initial VA examination, 
dated June 1980, recorded complaint of pain of both feet, 
both legs and his back "since shortly after discharge."  On 
physical examination, his Achilles tendons appeared a little 
tight, but were otherwise unremarkable.  The examiner 
commented that the tendonitis appeared to be in remission.  
An x-ray of the right ankle was negative.  In pertinent part, 
he was given a diagnosis of a remote history of bilateral 
Achilles tendonitis.

By rating decision dated July 1980, the RO granted service 
connection for right and left Achilles tendonitis, and 
assigned 0 percent ratings for each disability.

Thereafter, an August 1980 VA clinic record noted the 
veteran's report of low back pain of 3-4 years duration with 
an assessment of lumbosacral strain.  VA examination in 
February 1991 reflected complaint of constant pain in both 
Achilles tendon areas with occasional inward deviation of the 
feet.  His pain was aggravated with standing for more than 
one hour, walking more than one mile and using stairs.  He 
claimed an inability to run.  His physical examination was 
significant only for slight tenderness over both Achilles 
tendons with normal x-ray examination findings.

On VA examination in September 1997, the veteran reported a 
generalized physical decline over the last twenty years with 
cold weather causing pain in his thighs, calves and knees.  
On physical examination, his feet and ankles revealed an 
overall configuration to be equal bilaterally with acceptable 
functionality.  His ankles demonstrated range of motion of 0 
to 15 degrees of dorsiflexion, 0 to 35 degrees of plantar 
flexion, 25 degrees of inversion and 15 degrees of eversion.  
There was no inflammation.  Palpation of the retromalleolar 
area and Achilles tendons were negative.  He indicated that 
his pain went up into the triceps mechanism of both legs, but 
the examiner was unable to find inflammation at either side.  
Anteroposterior and lateral views revealed a very small 
horizontal spur of the left os calcis with good joint 
integrity bilaterally.  Neither foot showed changes in the 
vicinity of the Achilles tendons.  The examiner offered an 
impression of bilateral Achilles tendonitis that was 
quiescent or subsided.

By means of a rating decision dated September 1997, the RO 
increased the disability evaluation for left Achilles 
tendonitis to 10 percent disabling.

Subsequent VA clinic records include the veteran's report of 
left leg swelling with pain and hardness of the left heel 
area in August 1999.  He also reported right knee popping, 
and used crutches to assist his ability to walk.  In 
September 1999, he indicated his knee pain was intermittent 
in nature and usually resolved with walking and increasing 
ambulation.  He also reported that rest caused more 
stiffness.  At that time, physical examination (PEX) was 
deemed to be "UNREMARKABLE" with the left heel appearing 
within normal limits (WNL).  He was prescribed Naprosyn as 
needed (PRN) and given heel cushions and insoles for the 
feet.  An October 1999 clinic record noted a two-year history 
of worsening left calcaneal spur pain minimally treated with 
non-steroidal anti-inflammatory drugs (NSAIDS) and heel 
cushions.  In February 2000, his complaints of bilateral knee 
pain, swelling and popping were assessed as "KNEE PAIN 
LIKELY DUE TO EARLY DJD."  His Naprosyn was discontinued and 
replaced with Acetaminophen.

In a May 2000 letter, the veteran claimed to be totally 
disabled due to his service connected injury and voiced 
additional complaint of knee joint problems requiring the use 
of crutches for the past two years.  In a statement received 
the next month, he claimed to have arthritis of the back and 
knees due to an unspecified in-service injury.

On VA examination in June 2000, the veteran complained of 
pain in both Achilles tendons that he treated with Piroxicam.  
He also noted pain on ambulation.  An inspection of the 
ankles revealed no deformity.  His range of motion 
demonstrated 10 degrees of dorsiflexion and 45 degrees of 
plantar flexion bilaterally with no functional limitation of 
ankle motion due to pain.  His Achilles tendons did reveal 
some soreness on palpation.  Otherwise, his examination was 
normal and x-ray films were not indicated.  The examiner 
offered impressions of right and left Achilles tendonitis.

By means of a rating decision dated February 2001, the RO 
denied claims for service connection for bilateral knee and 
lumbar spine disabilities on the basis that such disabilities 
were first manifested many years after service and were not 
shown to have been causally related to in-service injury.  A 
February 10, 2001 RO letter advised the veteran of its 
decision, and enclosed a VA Form 4107 explaining to him his 
appellate rights.  

The next document filed by the veteran consists of a VA Form 
21-4138 received on August 5, 2002.  At that time, he alleged 
that he manifested arthritis of both knees and back as 
secondary to his worsening Achilles tendonitis.

Evidence added to the record since the RO's February 2001 
decision includes documents from an SSA decision dated 
November 1999 that determined the veteran to have become 
totally disabled in March 1990 based on a primary diagnosis 
of "Severe Depressive Disorder."  No secondary diagnosis 
was identified as being responsible for his unemployability.  
His SSA examination reports include his complaint of leg pain 
and cramping.  A June 1998 mental disorders examination 
report included a comment "[w]hile [the veteran] may have 
been exaggerating his physical symptoms, this tendency may be 
part of histrionic tendencies."

In September 2002, the veteran underwent VA joints 
examination with benefit of review of his outpatient 
treatment records.  He was noted to have difficulty in 
expressing his symptoms with consistency or association.  He 
reported 10/10 Achilles tendon pain and calve cramping with 
occasional swelling occurring from the tips of his toes to 
his ankles.  He limited his walking to one mile.  He also 
reported bilateral knee pain and lower back pain that 
radiated to the right hip.  On physical examination, he was 
able to heel and toe walk cautiously with no demonstrated 
muscle weakness.  His ankles showed "complete" range of 
motion of 20 degrees of dorsiflexion and 45 degrees of 
plantar flexion.  In the standing position, there was noted 
to be a very slight lowering of the longitudinal arch.  He 
had a wide forefoot.  There was no swelling in either the 
ankles or feet.  Palpation at the attachment of the Achilles 
tendon was negative, and symptoms were not produced with 
dorsiflexion and plantar flexion.  The veteran did express 
pain with palpation at the tip of the os calcis bilaterally.  
X-ray examination of the left foot revealed a splayed 
forefoot with a short metatarsal to the left great toe.  Os 
naviculare was present as well as a spur on the plantar 
aspect of the os calcis.  His right foot revealed some splay 
of the forefoot and a short metatarsal to the great toe.  The 
examination resulted in the following diagnoses:

1.  Degenerative arthritis, right knee - 
recurrent derangement; 
2.  Anterior cruciate laxity, left knee - 
repeated this showed weakly positive Lachman 
and drawers;
3.  Plantar spur, calcaneus left foot;
4.  Low back pain;
A.  Degenerative disc disease of L5-S1;
B.  Postural lumbosacral strain;
5.  Achilles tendonitis, not found
6.  Left knee arthritis, not found
7.  Neuropsychiatric disorder



The examiner also offered the following comments to the 
examination report:

"Service connected disabilities were stated to 
be tendonitis of the left and right Achilles 
tendon.  At the time of this examination, it 
was felt that this condition was not found or 
not present.

His alleged disabilities are enumerated as 
accurately as possible in the history are 
accounted for in the above diagnoses.  In my 
opinion, none of the alleged disabilities to 
result from Achilles tendonitis, which was 
thought not to be present at the time of 
examination."

VA spine examination in September 2002 recorded the veteran's 
history of lower back pain starting in 1967 after an injury.  
He described a 30-minute period of being "paralyzed" with 
examination in a field hospital.  He was seen two other times 
in service, but indicated that nothing was done medically for 
his back.  He had continued back symptoms following his 
discharge from service, and stopped working in 1980 due to 
his back difficulty.  His examination resulted in diagnoses 
of: (1) lumbar facet degenerative joint disease L4-L5, L5-S1 
bilateral; (2) degenerative discopathy L5-S1 severe; and (3) 
degenerative change superior in plate of L4.

An April 2003 SSA examination report recorded the veteran's 
passive range of ankle motion as "NORMAL" from 0 to 20 
degrees of dorsiflexion and 0 to 40 degrees of plantar 
flexion.  There was no evidence of acute synovitis (heat, 
swelling and tenderness).  His Achilles reflexes were 2+ 
bilaterally with no evidence of muscle weakness or muscle 
atrophy.  His walk was described as "staggering."  He had 
the ability to stand and walk without assistive devices, walk 
on heel and toes, and squat and arise from a squatting 
position.

In October 2004, the veteran testified to constant right and 
left Achilles tendon pain rated as a 10/10 in severity.  His 
additional symptoms included cramps in the feet, ankles, 
calves and shinbone.  He had occasional swelling during cold 
and wet weather.  He indicated that his Achilles symptoms 
slowed him down and affected his balance.  He was unable to 
walk more than two blocks without experiencing pain.  He was 
only able to tolerate Aspirin as a pain reliever, and self-
treated his symptoms with rest and hot baths.  He attributed 
his disabilities of the knees and lumbar spine to events in 
service, such as repetitive calisthenics and weight lifting.  
He also recalled some falling incidents, but "no real 
injuries."  His knee pain started after service in 
approximately 1979.  His back pain has been intermittent 
since service but did not become a chronic problem until the 
1980's.

III.  Increased ratings

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  A rating specialist must 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture to accurately represent the elements of 
disability present.  38 C.F.R. § 4.2 (2004).  As such, the 
determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The claimant bears the burden to establish entitlement to the 
benefits being sought.  38 U.S.C.A. § 5107(a) (West 2002).  
In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107(b) (West 2002).  The Board 
considers all the evidence of record, but only reports the 
most probative evidence regarding the current degree of 
impairment which consists of records generated in proximity 
to and since the claims on appeal.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2004).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40 (2004).

The severity of an ankle disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities at 38 C.F.R. § 4.71a.  
Tenosynovitis under Diagnostic Code 5024 is to be rated on 
limitation of motion of affected parts as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5024 (2004).  
Diagnostic Code 5003 provides that degenerative arthritis 
established by x-ray findings will be evaluated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.

Limitation of ankle motion is rated as 10 percent disabling 
when "moderate" in degree and 20 percent disabling when 
"marked" in degree.  38 C.F.R. § 4.71a, Diagnostic Code 
5271 (2004).  Normal range of motion of the ankle is measured 
as 0-20 degrees of dorsiflexion and 0-45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II (2004).

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

A.  Right Achilles tendonitis

The veteran complains of severe "10/10" pain of the right 
foot, ankle, calves and shinbone.  His symptoms increase in 
severity upon use with occasional swelling during cold and 
wet weather.  The medical records since the inception of this 
appeal have found no objective evidence of current disability 
related to the right Achilles disability.  VA examination in 
September 2002 specifically diagnosed Achilles tendonitis as 
"not found."  Similarly, SSA examination in April 2003 have 
found no evidence of range of motion loss, acute synovitis, 
muscle weakness, or muscle atrophy.  The decision by SSA to 
rate the veteran totally disabled has no bearing on the 
disability rating assigned pursuant to VA's Schedule of 
Rating Disabilities, especially when SSA found him disabled 
due to a psychiatric disorder, with no indication that any 
other disorder affected his employability.

The Board finds that the preponderance of the evidence 
demonstrates that the veteran's right Achilles tendonitis is 
quiescent and asymptomatic.  In so holding, the Board deems 
the veteran as competent to describe symptoms such as pain, 
swelling and limitation of motion, but he is not deemed 
competent to ascribe those symptoms to his service connected 
Achilles tendonitis.  38 C.F.R. § 3.159(a) (2004).  The 
competent and objective medical evidence of record 
demonstrates no chronic loss of ankle motion, swelling, 
muscle atrophy or muscle weakness with assessments that the 
right Achilles tendonitis is quiescent.  There is no 
competent evidence of symptoms attributable to the service 
connected Achilles tendonitis and, thus, no basis to consider 
the provisions of 38 C.F.R. §§ 4.40, 4.45.  There is also no 
evidence of x-ray confirmed arthritis that is a prerequisite 
for consideration of a compensable rating under Diagnostic 
Code 5003.  Accordingly, the claim for an increased rating 
for right Achilles tendonitis, therefore, must be denied.  
The benefit of the doubt rule is not for application.  Ortiz 
v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001) (benefit 
of doubt rule does not apply when preponderance of evidence 
is against claim).  

B.  Left Achilles tendonitis

The veteran voices similar complaint of "10/10" pain of the 
left foot, ankle, calves and shinbone increased in severity 
upon use.  He also reports occasional swelling during cold 
and wet weather.  He has an x-ray confirmed spur at the left 
os calcis treated clinically with orthotic shoe devices.  VA 
clinical records show treatment for a painful left calcaneal 
spur with orthotic shoes devices.  VA examination in 
September 2002 specifically diagnosed Achilles tendonitis as 
"not found" and the SSA examination in April 2003 have 
found no evidence of range of motion loss, acute synovitis, 
muscle weakness, or muscle atrophy.  The medical findings 
overwhelmingly demonstrate no evidence of range of motion 
loss, Achilles tendonitis, muscle weakness, or muscle 
atrophy.  The decision by SSA to rate the veteran totally 
disabled has no bearing on the disability rating assigned 
pursuant to VA's Schedule of Rating Disabilities, especially 
when SSA found him disabled due to a psychiatric disorder, 
with no indication that any other disorder affected his 
employability.

The veteran's lay descriptions of 10/10 pain and total 
disability due to his ankle disability appear to be out of 
proportion when viewed against the objective evidence of 
record.  There is no objective evidence of disability related 
to the Achilles tendonitis disability and certainly the 
preponderance of the evidence demonstrates that the veteran 
does not manifest loss of left ankle motion which is 
"marked" in degree as required for a 20 percent rating 
under Diagnostic Code 5271.  The RO has credited the veteran 
with the maximum 10 percent rating painful motion due to the 
left calcaneal spur.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2004).  The claim for an increased rating for left 
Achilles tendonitis, therefore, must be denied.  The benefit 
of the doubt rule is not for application.  Ortiz, 274 F. 3d. 
at 1365.

C.  Extraschedular consideration

The Board finally notes that the RO has not referred the 
veteran's claim to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  A referral under this provision is only 
warranted where the disability in question presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  While the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from raising this 
question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and 
address referral under where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  The medical evidence essentially 
establishes that the veteran's Achilles tendonitis has been 
quiescent for decades with current findings significant only 
for a painful left calcaneal spur.  He has not required any 
hospitalizations for his service connected disability.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (Aug. 16, 1996).

IV.  Service connection claims

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active peacetime service.  38 U.S.C.A. § 1131 
(West 2002).  The veteran's service in 1976 occurred during a 
period of peace.  See 38 U.S.C.A. § 101(29) (West 2002).  
Arthritis may be presumed to have been incurred in service, 
if the evidence shows that such disease became manifest to a 
degree of 10 percent or more within one year from separation 
from active service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. § 1133 
(West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2004).

Service connection may also be established on a secondary 
basis for disability which is proximately due to, or the 
result of, a service connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2004).  The Court of Appeals for Veterans Claims 
has construed this provision as entailing "any additional 
impairment of earning capacity resulting from an already 
service connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service connected condition."  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  Establishing service connection 
on a secondary basis essentially requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service connected disability.  Id.

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating service connection claims, the Board shall 
consider all information and lay and medical evidence of 
record.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).  

A.  New and material evidence - direct service connection 
claims

The RO has adjudicated on the merits the veteran's claims for 
bilateral knee and lumbar spine disabilities on a direct 
basis without considering the preliminary issue of whether 
the veteran had submitted new and material evidence to reopen 
the claims.  However, the Board has jurisdiction to consider 
the issue of whether new and material evidence has been 
submitted because that issue is part of the same "matter" 
of whether the veteran is entitled to service connection for 
any of these disabilities.  Bernard v. Brown, 4 Vet. 
App. 384, 391 (1993) (interpreting the provision contained in 
38 U.S.C.A. § 7104(a) that the Board has jurisdiction to 
decide "all questions in a matter" on appeal).  When a 
claimant submits a claim for service connection for a 
disability, the question of whether there is new and material 
evidence to reopen the claim is implicated where there is a 
prior final decision regarding that claim.  Id. at 392.  
Although these are two separate questions, they are 
components of a single claim for service connection.  Id.  
The veteran is not prejudiced by the Board's consideration of 
the issue in light of the reopening.  

In February 2001, the RO denied claims for bilateral knee and 
lumbar spine disabilities on a direct basis, and notified the 
veteran of that decision by letter dated February 10, 2001.  
A review of the claims folder reveals that the veteran did 
not initiate an appeal with that decision within the one-year 
from the date of notice of decision.  Therefore, the Board 
must find that the February 2001 decision is final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a).

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2004).  However, if the claimant 
can thereafter present new and material evidence of the 
previously disallowed claim, then the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 2002).

The Board notes that the veteran filed his claims on appeal 
by means of a VA Form 21-4138 received in August 2002.  
Effective August 29, 2001, VA revised the standard for the 
reopening of claims.  See 66 Fed. Reg. 45620 (Aug. 29, 2001).  
A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a) 
(2004).  New and material evidence is defined as follows:

New evidence means existing evidence not 
previously submitted to agency decisionmakers.  
Material evidence means existing evidence 
that, by itself or when considered with 
previous evidence of record, relates to an 
unestablished fact necessary to substantiate 
the claim.  New and material evidence can be 
neither cumulative nor redundant of the 
evidence of record at the time of the last 
prior final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.

Id.  

Evidence is presumed credible for the purposes of reopening 
unless it is inherently false or untrue.  Duran v. Brown, 7 
Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The evidence relied upon in reopening the 
claim must be both new and material.  Smith v. West, 12 Vet. 
App. 312 (1999).

In the February 2001 decision, the RO denied claims for 
service connection for bilateral knee and lumbar spine 
disabilities on the basis that such disabilities were first 
manifested many years after service and were not shown to 
have been causally related to in-service injury.  The 
evidence before the RO included service medical records which 
were negative for complaint, treatment or diagnosis of left 
knee, right knee and/or lumbar spine disability.  A June 1980 
VA examination report first recorded the veteran's complaint 
of leg and back pain "since shortly after discharge" with 
no diagnosis given at that time.  An August 1980 VA clinic 
record included a diagnosis of lumbosacral strain.  The 
remainder of VA clinic records include references to his 
treatment for generalized degenerative joint disease (DJD) 
and probable early DJD of the knees unsupported by any 
clinical findings.  There were no definitive diagnoses of 
left knee, right knee and/or lumbar spine disability at the 
time of the February 2001 RO decision.

Evidence added to the record includes medical diagnoses of 
degenerative arthritis of the right knee, anterior cruciate 
laxity of the left knee, and degenerative joint and disc 
disease of the lumbar spine.  These diagnoses are supported 
by clinical findings of record, and were not previously 
considered by the RO at the time of the February 2001 
decision.  See Odiome v. Principi, 3 Vet. App. 456, 460 
(1992); Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996).  
The Board finds that the new diagnoses are new and material 
as they include competent evidence of current disability that 
was arguably unestablished at the time of the February 2001 
decision.  A liberal reading of the newly submitted evidence 
raises a reasonable possibility of substantiating the claim.  
Therefore, the Board finds that the veteran has submitted new 
and material evidence to reopen his direct service connection 
claims so that there is no jurisdictional barrier to 
reviewing the claims on the merits.

B.  Right knee disability

The veteran claims to manifest arthritis of the right knee as 
a result of repetitive exercises during service or, 
alternatively, as secondary to service connected Achilles 
tendonitis.  His service medical records do not document an 
injury to the right knee nor complaint of right knee pain.  
There is no evidence of treatment for right knee disability 
within one year from his discharge from service, to include 
x-ray confirmed arthritis.  He has testified to the onset of 
right leg pain in 1979, and the record first reflects 
complaint of leg pain in June 1980 with no diagnosis given.  
He currently manifests degenerative arthritis of the right 
knee first diagnosed many years after service.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) [service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service].  There is no medical opinion of record 
suggesting that his right knee disability is related to 
event(s) in service and/or represents additional impairment 
proximately due to service connected Achilles tendonitis.

The veteran's has voiced his own belief that a nexus exists 
between his current disability and his active service and/or 
service connected disability.  The Board acknowledges that 
the veteran is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
incurred certain injuries during service or that he 
experienced certain symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The veteran's 
own theory of causation, however, holds no probative value.  
38 C.F.R. § 3.159(a) (2004); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

Therefore, the Board finds that the preponderance of the 
evidence demonstrates that the veteran's disability of the 
right knee was first manifested many years after service, and 
that there is no competent evidence that such disability is 
causally related to event(s) in service or as secondary to 
service connected Achilles tendonitis.  The claim, therefore, 
must be denied.  The benefit of the doubt rule is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002).

C.  Left knee disability

Similarly, the veteran claims that he manifests disability of 
the left knee as a result of repetitive exercises during 
service or, alternatively, as secondary to service connected 
Achilles tendonitis.  His service medical records are 
negative for complaint, manifestation or diagnosis of left 
knee disability.  He has testified to the onset of left leg 
pain in 1979, and the record first reflects complaint of leg 
pain in June 1980 with no diagnosis given.  He currently 
manifests anterior cruciate laxity of the left knee first 
diagnosed many years after service.  See Maxson, supra.  
There is no medical opinion of record suggesting that his 
left knee disability is related to event(s) in service and/or 
represents additional impairment proximately due to service 
connected Achilles tendonitis.

Therefore, the Board finds that the preponderance of the 
evidence demonstrates that the veteran's disability of the 
left knee was first manifested many years after service, and 
that there is no competent evidence that such disability is 
causally related to event(s) in service or as secondary to 
service connected Achilles tendonitis.  Again, the veteran's 
lay theories of causation hold no probative value in this 
case.  Espiritu, 2 Vet. App. at 494.  The claim, therefore, 
must be denied.  The benefit of the doubt rule is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002).

D.  Lumbar spine

The veteran finally claims that he manifests disability of 
the lumbar spine as a result of weight lifting and repetitive 
exercises during service or, alternatively, as secondary to 
service connected Achilles tendonitis.  His service medical 
records are absent any evidence of symptoms or diagnosis of 
lumbar spine disability.  There is no documentation of his 
claim field hospital treatment in service.  He has also 
testified to intermittent back pain since service.  His post-
service medical records first note complaint of back pain 
"since shortly after discharge" in a June 1980 examination 
report.  However, no diagnosis was given.  Lumbosacral strain 
was first diagnosed in August 1980.  VA examinations in 
September 2002 establish diagnoses of degenerative joint 
disease and degenerative disc disease of the lumbar spine.

The medical evidence of record establishes degenerative 
changes of the lumbar spine first manifested many years after 
the veteran's discharge from service.  See Maxson, supra.  
There is no competent evidence that any disability is 
causally related to event(s) in service or as secondary to 
service connected Achilles tendonitis.  His complaint of low 
back pain since service does not establish the existence of a 
lumbar spine disability first manifested in service.  On this 
evidence, the Board finds that the preponderance of the 
evidence demonstrates that the veteran's disability of the 
lumbar spine was first manifested many years after service, 
and that there is no competent evidence that such disability 
is causally related to event(s) in service or as secondary to 
service connected Achilles tendonitis.  Again, the veteran's 
lay theories of causation hold no probative value in this 
case.  Espiritu, 2 Vet. App. at 494.  The claim, therefore, 
must be denied.  The benefit of the doubt rule is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002).













	(CONTINUED ON NEXT PAGE)



ORDER

The claim of entitlement to an increased rating for right 
Achilles tendonitis is denied.

The claim of entitlement to an increased rating for left 
Achilles tendonitis is denied.

The application to reopen claims for service connection for 
bilateral knee and lumbar spine disabilities on a direct 
basis is granted, and the claims are reopened.

The claim of entitlement to service connection for right knee 
disability is denied.

The claim of entitlement to service connection for left knee 
disability is denied.

The claim of entitlement to service connection for lumbar 
spine disability is denied.



	                        
____________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


